                                          Case 4:20-cv-03094-DMR Document 24 Filed 10/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MEHDI PAZOKI,
                                   7                                                       Case No. 20-cv-03094-DMR
                                                       Plaintiff,
                                   8
                                                v.                                         ORDER TO SHOW CAUSE
                                   9
                                        CHAD F. WOLF, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12          Defendant filed a motion to remand on October 2, 2020. [Docket No. 22.] Pursuant to
Northern District of California
 United States District Court




                                  13   Civil Local Rule 7-3(a), any brief in opposition to Defendant’s motion was due on October 16,

                                  14   2020, but no such opposition has been received. Plaintiff Mehdi Pazoki is ordered to respond by

                                  15   October 26, 2020 and show cause for his failure to respond to the motion in accordance with Civil

                                  16   Local Rule 7-3(a) or alternatively to file a statement of nonopposition to the motion as required by

                                  17   Civil Local Rule 7-3(b). This order to show cause does not constitute permission to file a late

                                  18   opposition. If Plaintiff does not respond by October 26, 2020, Defendant’s motion may be granted

                                  19   or the case may be dismissed for failure to prosecute.              ISTRIC
                                                                                                      TES D      TC
                                  20                                                                TA
                                                                                                                          O
                                                                                                S




                                                                                                                           U
                                                                                              ED




                                  21          IT IS SO ORDERED.
                                                                                                                            RT




                                                                                                                         D
                                                                                                                  RDERE
                                                                                          UNIT




                                                                                                           OO
                                  22   Dated: October 21, 2020                                     IT IS S
                                                                                                                                  R NIA




                                                                                       ______________________________________
                                  23
                                                                                                    Donna M. Ryu
                                                                                                               M. Ryu Judge
                                                                                          NO




                                                                                                         onnaMagistrate
                                                                                                 United States
                                                                                                    Judge D
                                  24
                                                                                                                                  FO
                                                                                            RT




                                                                                                                              LI




                                  25
                                                                                                   ER
                                                                                                H




                                                                                                                          A




                                                                                                        N                     C
                                                                                                                          F
                                  26                                                                        D IS T IC T O
                                                                                                                  R
                                  27

                                  28
